              Case 2:11-cr-00449-KJM Document 716 Filed 06/25/20 Page 1 of 2


 1 ALAN ELLIS, Pro Hac Vice
   Law Offices of Alan Ellis
 2 PA Bar No. 17430
   80 Pinheiro Circle
 3 Novato, CA 94945
   Telephone: 415-895-5076
 4 Email: AELaw1@AlanEllis.com

 5 DAVID W. DRATMAN
   Attorney at Law
 6 State Bar No. 78764
   1007 7th Street, Suite 305
 7 Sacramento, California 95814
   Telephone: (916) 443-2000
 8 Facsimile: (916) 443-0989
   Email: dwdratman@aol.com
 9
   Attorneys for Defendant
10 BRIAN PICKARD

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                           CASE NO. 2:11-CR-00449-16
15                                Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN DEFENDANT’S NOTICE
16                          v.
17   BRIAN PICKARD,
18                                Defendant.
19

20          Pursuant to Local Rule 141(b), and based upon the representation contained in Defendant’s

21 Request to Seal, IT IS HEREBY ORDERED that the Defendant’s Exhibit 8 to Defendant’s Emergency

22 Motion for Compassionate Release, and the Defendant’s Request to Seal shall be SEALED until further

23 order of this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United

25 States and counsel for the defendant.

26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

27 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

28 Defendant’s Request, sealing the Defendant’s Request and Exhibit 8 serves a compelling interest. The

      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      DEFENDANT’S NOTICE
              Case 2:11-cr-00449-KJM Document 716 Filed 06/25/20 Page 2 of 2


 1 Court further finds that, in the absence of closure, the compelling interests identified by Defendant

 2 would be harmed. In light of the public filing of Defendant’s Notice to Seal, the Court further finds that

 3 there are no additional alternatives to sealing the Defendant’s Request and Exhibit 8 that would

 4 adequately protect the compelling interests identified by Defendant.

 5 DATED: June 24, 2020.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      DEFENDANT’S NOTICE
